Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-8 is the inclusion therein of the limitations of lowering the printhead assembly towards one or more datum surfaces, each datum surface having a fixed position relative to the media feed path; and magnetically attracting one or more portions of the printhead assembly towards the datum surfaces, thereby securing the printhead assembly in the printing position. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
Prior art of record U.S. Patent 8,529,014 B2 to Profaca (fig.1A) is considered to be the closest prior art which discloses an inkjet printing assembly comprising: a support chassis (1-50) having a plurality of datum surfaces (1-100a — 1-100d; fig.22); a print bar chassis (1-10; fig.1A) liftably mounted on the support chassis, the print bar chassis having one or more printheads (1-20a — 120e; fig.1D mounted thereon and a plurality of datum pins (2-100a)-(2-100d) for engagement with the datum surfaces; a lift mechanism (1-60) for moving the print bar chassis between a lowered position in which the datum pins are engaged with the datum surfaces (col.12, line 56) and a raised position (1-40; fig.1A) in which the datums pins are spaced apart from the datum surfaces. Profaca, however, does not disclose one or more magnets for urging the print bar chassis towards the support chassis.
U.S. Patent 8,882,233 B2 to Jimenez (fig.11) is also considered to be pertinent prior art which discloses magnets (540, 550) being used to couple the printhead carriage (200) to the mounting platform (510) of the media sensing device (525).

Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853